Citation Nr: 1803092	
Decision Date: 01/17/18    Archive Date: 01/29/18

DOCKET NO.  14-24 766	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hubers, Counsel


INTRODUCTION

The Veteran had active military service from September 1985 to December 1988.  This claim comes to the Board of Veterans' Appeals (Board) on appeal from rating decision of Department of Veterans Affairs (VA) Regional Offices (RO).


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).    

The Board raises the issue of vacatur on its own motion for denial of due process.  The Board issued a decision in November 2017 on the above-listed matters without a hearing, because the Veteran's representative had submitted documents cancelling the scheduled hearing in Texas and requesting transfer of the case to the above-referenced RO.  However, the Veteran has subsequently indicated that she had intended to reschedule, rather than cancel, her Board hearing.  The Board finds, consistent with the veteran-friendly nature of the VA claims and appeal process, that the Veteran should be afforded the opportunity for a hearing prior to a decision on the merits of her claims.  She has been scheduled for such a hearing before the undersigned on December 20, 2017.

Accordingly, the November 16, 2017 Board decision addressing the issue(s) of entitlement to service connection for PTSD and for an acquired psychiatric disorder other than PTSD is vacated.


	                        ____________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals



